USDC IN/ND case 1:21-cv-00248-WCL-SLC document 8 filed 06/08/21 page 1 of 10




                                                                            A
                                                                      Exhibit A - 1
USDC IN/ND case 1:21-cv-00248-WCL-SLC document 8 filed 06/08/21 page 2 of 10




                                                                      Exhibit A - 2
USDC IN/ND case 1:21-cv-00248-WCL-SLC document 8 filed 06/08/21 page 3 of 10




                                                                      Exhibit A - 3
USDC IN/ND case 1:21-cv-00248-WCL-SLC document 8 filed 06/08/21 page 4 of 10




                                                                      Exhibit A - 4
USDC IN/ND case 1:21-cv-00248-WCL-SLC document 8 filed 06/08/21 page 5 of 10
                            57C01-2106-PL-000018                    Filed: 6/8/2021 4:51 PM
                                                                                       Clerk
                                Noble Circuit Court                  Noble County, Indiana




                                                               Exhibit "A"
                                                                      Exhibit A - 5
USDC IN/ND case 1:21-cv-00248-WCL-SLC document 8 filed 06/08/21 page 6 of 10




                                                                      Exhibit A - 6
USDC IN/ND case 1:21-cv-00248-WCL-SLC document 8 filed 06/08/21 page 7 of 10




                                                                      Exhibit A - 7
USDC IN/ND case 1:21-cv-00248-WCL-SLC document 8 filed 06/08/21 page 8 of 10




                                                                      Exhibit A - 8
USDC IN/ND case 1:21-cv-00248-WCL-SLC document 8 filed 06/08/21 page 9 of 10




                                                                      Exhibit A - 9
USDC IN/ND case 1:21-cv-00248-WCL-SLC document 8 filed 06/08/21 page 10 of 10




                                                                     Exhibit A - 10
